Interlocutory judgment modified by eliminating therefrom (1) the direction that defendant account for the 1,000 shares of common stock received by him as salary; (2) that defendant account for fifty-five units, each unit consisting of one share of common and one share of preferred stock, issued to fellow-directors at $105 per unit, and as so modified affirmed, without costs. The services rendered by defendant were worth to plaintiff what was received by him as salary. The proof shows that defendant did not know of the issue of the fifty-five units to his fellow-directors. Findings inconsistent herewith are reversed and findings in accordance herewith will be made; order to be settled on two days’ notice. Lazansky, P. J., Young, Carswell and Davis, JJ., concur; Scudder, J., dissents and votes to reverse and dismiss the complaint.